Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner was authorized to amend claims by applicant’s representative David Hardy (Reg. 47,362) during telephone interview on 09/13/2021: After Examiner’s amendment the claim 12 should now read as follows:
12. (Amend-Ex’r Amdt) A display device comprising:
a plurality of pixels arranged in matrix;
a plurality of first scan lines;
a plurality of second scan lines;
a plurality of first signal lines; and
a plurality of second signal lines,
wherein the plurality of pixels comprises a display element and a transistor,
wherein the plurality of first signal lines and the plurality of second signal lines extend in a scanning direction,
wherein the plurality of first signal lines is on an upstream side of the scanning direction,
wherein the plurality of second signal lines is on a downstream side of the scanning direction,
wherein the plurality of first scan lines and the plurality of second scan lines extend in a direction intersecting with the scanning direction, and are separated from each other,
wherein the plurality of pixels comprises a first pixel electrically connected to one of the plurality of first signal lines and a second pixel electrically connected to one of the plurality of second signal lines,
wherein the plurality of first scan lines comprises a first scan line, a second scan line, and a third scan line,
wherein the first scan line overlaps with the plurality of first signal lines and does not overlap with the plurality of second signal lines,
wherein the second scan line overlaps with the plurality of second signal lines and does not overlap with the plurality of first signal lines,
wherein the third scan line overlaps with neither the plurality of first signal lines nor the plurality of second signal lines,
wherein the plurality of pixels is included in a display portion,
wherein the display portion comprises a first display portion, a second display portion, a third display portion, and a fourth display portion,
wherein the plurality of first scan lines is included in the first display portion and the second display portion, [[and]]
wherein the plurality of second scan lines is included in the third display portion and the fourth display portion,
wherein the plurality of first signal lines is included in the first display portion and the third display portion, and
wherein the plurality of second signal lines is included in the second display portion and the fourth display portion.

13. (Cancel-Ex’r Amdt) 

After a thorough search, examination, persuasive amendment and arguments and in light of the prior art made of record claims 2-12 are allowed. The following is an Examiner's statement of reasons for allowance:
The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 07/19/2021  with Examiner amended claims, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625